Citation Nr: 1339913	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active service from September 1964 to September 1967 and from June 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, wherein the RO "reopened" previously denied claims of service connection for bilateral hearing loss and tinnitus and denied those claims on the merits.  Those claims were last denied by the RO in October 2007.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of each issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

The Board notes that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge, sitting at the RO, but did not appear for the hearing.  The Veteran did not ask to have his hearing rescheduled or provide good cause for why he failed to report.  Accordingly, the Veteran's request for a hearing before a member of the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

(The decision below addresses the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for hearing loss and tinnitus.  The underlying claims of entitlement to service connection for hearing loss and tinnitus are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By rating action dated in October 2007, the RO denied claims of service connection for bilateral hearing loss and tinnitus.

2.  Evidence received since the October 2007 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The unappealed October 2007 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been submitted since the October 2007 rating decision; as a result, the claims of entitlement to service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

In this decision, the Board reopens the Veteran's claims of service connection for bilateral hearing loss and tinnitus, and remands them for further development. Because the claims have been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

Reopening Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are manifested as a result of his period of active service.  Because the Veteran did not submit a notice of disagreement to the October 2007 rating decision denying service connection, that determination became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In this case, the evidence of record at the time of the October 2007 RO decision included:  the Veteran's service treatment records and VA treatment records.  The Veteran was scheduled for a VA audiology examination in connection with his claims, but failed to report for that examination.  In October 2007, the RO denied service connection for a bilateral hearing loss and tinnitus upon finding that the evidence failed to demonstrate that the Veteran had hearing loss as defined by regulation for purposes of VA disability compensation and failed to establish that tinnitus was related to service.  The Veteran did not submit a notice of disagreement within one year of the decision.  No evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

In September 2009, the Veteran sought to reopen his previously denied claims of service connection for hearing loss and tinnitus.  The Veteran was afforded a VA audiology examination in May 2010, the report of which contains audiometric testing data demonstrating that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Regarding the Veteran's tinnitus, the audiologist opined against an association with service, but indicated that the Veteran's tinnitus was likely related to his hearing loss.
In light of this evidence, the Board finds that the Veteran's claims of service connection for hearing loss and tinnitus must be reopened.  The Board finds the VA examination report constitutes new and material evidence as it was not previously of record when the prior decision was made and demonstrates that the Veteran has a current hearing loss disability for VA purposes, evidence of which was previously lacking.  Further, although the examination report is not supportive of a nexus between the Veteran's tinnitus and service, it does suggest a causal connection between the Veteran's tinnitus and his hearing loss.  Thus, because the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for hearing loss and raises a new theory of entitlement to service connection for tinnitus (i.e., entitlement to service connection on a secondary basis), it is considered to be new and material evidence.  See Shade, supra; Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires, among other things, evidence of a current disability).  Accordingly, the claims of service connection for hearing loss and tinnitus are reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  To that limited extent, the appeal is granted.


REMAND

The evidence demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The report of May 2010 VA audiology examination confirms that the Veteran has a current disability as defined by 38 C.F.R. § 3.385.  Further, given the Veteran's various military occupational specialties, noise exposure consistent with those occupations is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Thus, the question is one of nexus.

Relevant to the issue of nexus, the VA audiologist noted that the Veteran had normal hearing bilaterally upon separation from service with no significant threshold shift in hearing from the time of enlistment.  The audiologist noted the Veteran's in-service and post-service occupational and recreational noise exposure and ultimately opined that the Veteran's hearing loss was not related to his military noise exposure.  

Here, the audiologist's negative nexus opinion is based solely on the fact that the Veteran had normal hearing at discharge.  The Board notes that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and a current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Given the Court's holding in Hensley, supra, the Board finds that the audiologist's lack of a more detailed rationale for his negative nexus opinion renders that opinion inadequate for evaluation purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing adequacy of medical opinions).  Accordinlgy, the matter must be remanded for the audiologist who examined the Veteran in May 2010 to provide and addendum to her examination report that includes an extended rationale for the opinion set forth therein.  

Regarding the claim of service connection for tinnitus, as the evidence suggests that the Veteran's tinnitus is related to his hearing loss, the Board finds that that claim is inextricably intertwined with the Veteran's claim of service connection for hearing loss, as the outcome of that claim may have a bearing upon whether service connection for tinnitus is warranted.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).  As such, the Board will defer action on the issue of entitlement to service connection for tinnitus until after the remanded claim of service connection for hearing loss is readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted bilateral hearing loss and tinnitus should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The RO/AMC shall issue to the Veteran a new Veterans Claims Assistance Act of 2000 (VCAA) notice letter pertaining to the claim for service connection for tinnitus, which letter should inform him of the criteria necessary to establish service connection for a disability on a secondary basis.

2.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

3.  Thereafter, the RO/AMC shall forward the Veteran's claims file, to include a copy of this remand, to the audiologist who conducted the May 2010 VA audiology examination, if still available.  The audiologist is requested to provide an addendum to the May 2010 nexus opinion.  

The audiologist is requested to discuss the impact of the Veteran's conceded in-service noise exposure as to whether it is at least as likely as not that the current bilateral hearing loss and tinnitus had onset in service or are causally related to active service, to include injury due to loud noise exposure experienced therein.

In offering this impression, the examiner must acknowledge and discuss the Veteran's report as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the likely multiple incidents of loud noises experienced during service, including from duties as an aircraft repairman and combat machine gunner, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the military service noise exposure, then the examiner should comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

If the May 2010 VA audiologist is no longer available, or if that audiologist or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's 
claims of service connection for bilateral hearing loss and tinnitus, to include whether the tinnitus is secondary to a service-connected disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


